DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, and claims 1-7, and 15-24 in the reply filed on 01/28/2022 is acknowledged. Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and or Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2018 and 08/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “electrically conductive core casing with a core” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Banaszczyk et al. (EP 2800112 A1) in view of Erfinder et al. (WO 2009/146569 A1).
With respect to claim 1, Banaszczyk et al., hereinafter referred to as “Banaszczyk,” teaches a high voltage (HV) apparatus (Figure 1) in a form of a HV current transformer 1 comprising:
electrically conductive elements (conductive elements included in transformer head 2) comprising an electrically conductive head transformer cover (upper cover 12), an electrically conductive head housing base lower cover 12), an electrically conductive core casing 10 with a core (iron cores, para. [0039]), and a primary conductor 6; and 
electric insulation material 15 comprising an insulating gel filling enclosed space between at least two of the electrically conductive elements;
wherein at least one of the electrically conductive elements has a coating (e.g. coating 8 or coating 7) made of solid insulating material separating the surface of the conductive element from the electric insulation material and is adapted for limiting the electron emission from the conductive elements into electric insulation material (paras. [0039]-[0040]). One of the definitions of “coating” is “a layer of any substance spread over a surface” (https://www.dictionary.com/browse/coating). In Banaszczyk, tube 13 spreads over a surface of primary conductor 6, and insulating body 7 spreads over a surface of element 5 or iron cores. Therefore, tube 8 and or insulating body 7 is or are proper to interpret as the claimed “coating made of solid insulating material” as claimed. Banaszczyk does not expressly teach electric insulation material comprising an insulating gel. However, one of the definitions of “gel” is “a semirigid colloidal dispersion of a solid with a liquid or gas, as jelly, glue, etc.” 
Nonetheless, Erfinder et al., hereinafter referred to as “Erfinder,” teaches a high voltage (HV) apparatus (Fig. 3) comprising:
electric insulation material 13 comprising an insulating gel (lines 34-35, Page 6 of 7). The combination of Erfinder to the apparatus of Banaszczyk would result in “at least one of the electrically conductive elements has a coating (e.g. coating 8 or coating 7) made of solid insulating material separating the surface of the conductive element from the insulating gel and is adapted for limiting the electron emission from the conductive elements into the insulating gel” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating gel as taught by Erfinder to the apparatus of Banaszczyk to provide excellent insulation characteristics (lines 6-13, Page 5 of 7).
With respect to claim 3, Banaszczyk in view of Erfinder teaches the apparatus according to claim 1, wherein the coating is placed on an external surface (region 21 as shown in annotated drawing below) of the core casing (para. [0039]). 

    PNG
    media_image1.png
    331
    595
    media_image1.png
    Greyscale

With respect to claim 4, Banaszczyk in view of Erfinder teaches the apparatus according to claim 1, wherein the core casing is filled with a light filler material (filler material inside casing 10) placed between the core and a part of a lead tube 11 which is sealed by means of the secondary lead plug 4 (para. [0039]).
With respect to claim 5, Banaszczyk in view of Erfinder teaches the apparatus according to claim 1, wherein the coating 8 is placed on an external surface of the primary conductor (para. [0039]).
With respect to claim 21, Banaszczyk teaches a high voltage current transformer 1 (Figure 1) comprising:
an electrically conductive core casing 10;
a core set (iron cores, para. [0039]) within the electrically conductive core casing (upper casing 12);
an electrically conductive head housing cover (lower cover 12) surrounding the electrically conductive core casing;
a primary conductor 6 extending through the electrically conductive head housing cover and the electrically conductive core casing;
an insulating material 15 that fills a space between the electrically conductive core casing and the electrically conductive head housing cover; and
a coating 7 (coating 7 at annotated region 21 as shown in page 5 of this Office Action) comprising a solid insulating material on an outer surface of the electrically conductive core casing, wherein the coating is between the electrically conductive core casing and the insulating material (paras. [0039]-[0040]).
Banaszczyk does not expressly teach an insulating gel. However, one of the definitions of “gel” is “a semirigid colloidal dispersion of a solid with a liquid or gas, as jelly, glue, etc.” (https://www.dictionary.com/browse/gel). Therefore, the “elastic compressible insulating member 15” could have been reasonably interpreted as the “insulating gel” as claimed. 

an insulating gel (lines 34-35, Page 6 of 7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating gel as taught by Erfinder to high voltage current transformer of Banaszczyk to provide excellent insulation characteristics (lines 6-13, Page 5 of 7).
With respect to claim 22, Banaszczyk in view of Erfinder teaches the high voltage current transformer of Claim 21, wherein the coating is adapted for limiting the electron emission from the electrically conductive core casing into the insulating gel (Banaszczyk, paras. [0039]-[0040]). The combination teaches all the claimed limitation, so the combination would have the claimed function or property.
With respect to claim 24, Banaszczyk in view of Erfinder teaches the high voltage current transformer of Claim 21, wherein the coating is also provided on an external surface of the primary conductor (Banaszczyk, para. [0039]).

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Banaszczyk in view of Erfinder, as applied to claims 1 and 21 above, and further in view of Nakauchi et al. (U.S. PG. Pub. No. 2017/0149226 A1).
With respect to claim 2, Banaszczyk in view of Erfinder teaches the apparatus according to claim 1. Banaszczyk in view of Erfinder does not expressly teach the coating is placed on an internal surface of the head transformer cover, and the coating is placed on an internal surface of the head housing base.
Nakauchi et al., hereinafter referred to as “Nakauchi,” teaches a high voltage (HV) apparatus (e.g. FIG. 3), wherein the coating 101 is placed on an internal surface of the head transformer cover (front side cover 1), and the coating is placed on an internal surface of the head housing base (back side cover 1) (para. [0042]). It would have been obvious before the 
With respect to claim 23, Banaszczyk in view of Erfinder teaches the high voltage current transformer of Claim 21. Banaszczyk in view of Erfinder does not expressly teach the coating is also provided on an internal surface of the head housing cover.
Nakauchi teaches a high voltage transformer (e.g. FIG. 3), wherein the coating 101 is also provided on an internal surface of the head housing cover 1 (para. [0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coating as taught by Nakauchi to the apparatus of Banaszczyk in view of Erfinder to provide the required insulation characteristics.

Claims 6-7, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banaszczyk in view of Erfinder, as applied to claims 1, and 3-5 above, and further in view of Sebastian Balsalobre (U.S. PG. Pub. No. 2012/0056702 A1).
With respect to claims 6, and 18-20, Banaszczyk in view of Erfinder teaches the apparatus according to claims 1, and 3-5, respectively. Banaszczyk in view of Erfinder does not expressly teach a head transformer housing equipped with an inlet channel placed in the head housing base and with an outlet channel placed in the top of the head transformer housing.
Sebastian Balsalobre teaches an apparatus (e.g. Figs. 1-3) comprises a head transformer housing 11 equipped with an inlet channel (channel for terminals 18) placed in the head housing base and with an outlet channel (channel primary connection 16) placed in the top of the head transformer housing (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the 
With respect to claim 7, Banaszczyk in view of Erfinder and Sebastian Balsalobre teaches the apparatus according to claim 6, wherein the a length of the channels and is bigger than their diameters (Sebastian Balsalobre, para. [0035]).
With respect to claim 15, Banaszczyk in view of Erfinder and Sebastian Balsalobre teaches the apparatus of claim 7, wherein the ration a ratio of length of the channels and their diameters is within a ratio between 2:1 and 20:1 (Sebastian Balsalobre, para. [0035]). The interpretation is based on visual inspection.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banaszczyk in view of Erfinder and Nakauchi, as applied to claim 2 above, and further in view of Sebastian Balsalobre.
With respect to claim 16, Banaszczyk in view of Erfinder and Nakauchi teaches the apparatus according to claim 2. Banaszczyk in view of Erfinder and Nakauchi does not expressly teach a head transformer housing equipped with an inlet channel placed in the head housing base and with an outlet channel placed in the top of the head transformer housing.
Sebastian Balsalobre teaches an apparatus (e.g. Figs. 1-3) comprises a head transformer housing 11 equipped with an inlet channel (channel for terminals 18) placed in the head housing base and with an outlet channel (channel primary connection 16) placed in the top of the head transformer housing (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the channels as taught by Sebastian Balsalobre to the apparatus of Banaszczyk in view of Erfinder and Nakauchi to provide the required isolation spacing between the terminals.
With respect to claim 17, Banaszczyk in view of Erfinder, Nakauchi, and Sebastian Balsalobre teaches the apparatus according to claim 6, wherein the a length of the channels and is bigger than their diameters (Sebastian Balsalobre, para. [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837